MEMORANDUM *
Davinder Singh Bansel (“Singh”) appeals a December 23, 2002 Board disposition summarily affirming an April 2, 2001 IJ judgment denying Singh asylum, withholding of removal, and relief under the Convention Against Torture. We deny the petition.
*154The IJ’s adverse credibility determination was supported by substantial evidence. Having previously filed a fraudulent asylum application, Singh had a significant burden to overcome. Furthermore, the IJ identified several inconsistencies going to the core of Singh’s claims that were sufficient to justify the adverse credibility determination. See Singh v. Ashcroft, 301 F.3d 1109, 1111 (9th Cir.2002).
Similarly, the IJ’s adverse credibility finding served as a proper basis for rejecting certain documentary evidence. The IJ provided “specific, cogent, reason[s] for rejecting it, and th[ose] reason[s] ... bear a legitimate nexus to that rejection.” Zahedi v. I.N.S., 222 F.3d 1157, 1165 (9th Cir.2000).
THE PETITION IS DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.